Citation Nr: 1817311	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-24 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for bilateral hearing loss, rated as 20 percent disabling prior to October 17, 2017, and 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and family member


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1946 to December 1947.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction is currently held by the RO in St. Petersburg, Florida.

In March 2017, the Veteran testified at a Board hearing at the St. Petersburg RO.  A transcript of the hearing has been associated with the claims file.

This matter was previously before the Board in July 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to October 17, 2017, the Veteran's bilateral hearing loss manifested Level IV hearing acuity in the right ear and Level VII hearing acuity in the left ear.

2.  Beginning October 17, 2017, the Veteran's bilateral hearing loss manifested Level VII hearing acuity in the right ear and Level VI hearing acuity in the left ear


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for bilateral hearing loss prior to October 17, 2017, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 6100 (2017).

2.  The criteria for a rating in excess of 30 percent for bilateral hearing loss beginning October 17, 2017, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for bilateral hearing loss was granted in an April 2014 rating decision; a 20 percent evaluation was assigned effective July 16, 2013.  In a January 2018 rating decision, the evaluation was increased to 30 percent effective October 17, 2017.  The Veteran contends that an increased rating is warranted.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven auditory acuity levels, designated from Level I through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Rating Schedule also provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2015).  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, with each ear evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next highest numeral for consideration, with each ear evaluated separately.  38 C.F.R. § 4.86(b). 

The record contains two hearing assessments that meet the requirements of 38 C.F.R. § 4.85: the March 2014 VA examination and the October 2017 VA examination.  

The March 2014 VA audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
45
60
LEFT
35
40
45
60
60

The average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 46 decibels in the right ear and 51 decibels in the left ear.  Speech recognition ability was 68 percent in the right ear and 56 percent in the left ear.  

Using Table VI, the VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level IV hearing acuity in the right ear and Level VII hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Under Table VII, combining Level IV and Level VII designations results in a 20 percent evaluation for bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The right and left ear hearing loss shown in this audiological examination do not qualify as exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  Accordingly, a 20 percent evaluation is warranted according to the results of the March 2014 VA examination.  


The October 2017 VA audiogram indicated the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
55
65
70
LEFT
45
50
55
70
65

The average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 61 decibels in the right ear, and 60 decibels in the left ear.  Speech recognition ability was 52 percent in the right ear and 60 percent in the left ear.  

Using Table VI, the VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level VII hearing acuity in the right ear and Level VI hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Under Table VII, combining Level VII right ear hearing acuity with Level VI left ear hearing acuity results in a 30 percent evaluation for bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Because the puretone thresholds in the right ear are at least 55 decibels at 1000, 2000, 3000, and 400 Hertz, the Board must consider whether a higher designation is warranted under Table VIa.  See 38 C.F.R. § 4.86.  In this case, the average puretone threshold of the Veteran's right ear was 61 decibels, resulting in Level IV hearing acuity.  Because the designation using Table VI is higher (Level VII hearing acuity), that designation will be used.  Therefore, a 30 percent evaluation is warranted following the results of the October 2017 VA examination.  

Considering these results, the Board finds the current rating evaluations are appropriate.  The March 2014 VA examination results correspond to a 20 percent rating, and the October 2017 VA examination results correspond to a 30 percent rating.  Thus, an initial rating of 20 percent is warranted, with an increase to 30 percent in October 2017.

Finally, entitlement to a total disability based on individual unemployability (TDIU) is an additional element to be considered of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The October 2017 VA examination noted that the Veteran cannot hear without his hearing aids and has difficulty following group conversations if there is background noise.  This does not rise to the level of unemployability, however, and the Veteran has not contended that his hearing loss renders him unable to work.  Thus, remand of a TDIU claim is not necessary. 


ORDER

Entitlement to an initial evaluation greater than 20 percent for bilateral hearing loss is denied.

Entitlement to a rating in excess of 30 percent for bilateral hearing loss beginning October 17, 2017, is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


